Title: To Thomas Jefferson from James Melvin, 2 June 1807
From: Melvin, James
To: Jefferson, Thomas


                        
                            
                        25 May-2 June 1807
                     
                        
                        
                     
                        
                           1807
                           Thomas Jefferson Esqr. To James Melvin
                            Dr. 
                        
                        
                           May 25
                           To making Under vest and 8 pr. Drawers
                           2.50
                        
                        
                           
                            
                               " 11 Yds Fustain @ /62½ 3/8 Yds. silk @ 1/33½
                           7.37.
                        
                        
                           
                            
                               " Silk thread and strings
                           .50
                        
                        
                           June 2
                            
                               " making vest and Two Pair Breeches
                           4.25
                        
                        
                           
                            
                               " 6 Yds. Nankeen @ 1/12½ vest shape 1/75
                           8.50
                        
                        
                           
                            
                               " 3½ doz. small Buttons @ /37½       1   1/3 doz. large do. @  /75
                           2.31
                        
                        
                           
                            
                               " Linen 1/—Cotton /50 Trimmings 1/—
                           
                              
                                  2.50
                           
                        
                        
                           
                           
                           $ 27.93
                        
                     
                  
                        
                            
                        
                    